LEHAN, Judge.
• After suffering injuries in an automobile accident that occurred approximately thirteen days after termination of his employment, appellant sought continued insurance coverage under a conversion of his employer’s group policy pursuant to section 627.-*6506675, Florida Statutes (1981). To fulfill the statutory requirements for entitlement to such coverage, it was necessary for appellant to apply for the coverage within 81 days of his termination. Appellant did not do so.
AFFIRMED.
RYDER, A.C.J., and DANAHY, J., concur.